DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 5 August 2021 fails to place the application in condition for allowance. 
Claims 1-12 are currently pending and under examination.

Status of Rejections
The rejection of claims 1-12 under 35 U.S.C. 112 is herein withdrawn due to Applicant’s Amendment filed 5 August 2021.
New rejections are provided herein.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 10, and  12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al (US 5,316,642).
As to claim 1, Young discloses An electrode holder for holding an aluminum electrode having at least one surface on which a porous layer having a thickness of 200 micrometers or greater is formed, in a chemical formation solution, the electrode holder comprising: 
	an insulating first support plate (Fig. 4 #38 left side col. 7 lines 63-64), which is overlapped with the one surface of the aluminum electrode when the aluminum electrode is held by the electrode holder (#26 col. 6 lines 13-15); 
	an insulating second support plate, which is overlapped with another surface of the aluminum electrode opposite to the one surface of the aluminum electrode, when the aluminum electrode is held by the electrode holder (Fig. 4 #38 Right side); and 
	a connecting part configured to connect the first support plate and the second support plate to each other (Fig. 4 #40), 
	wherein a portion of the first support plate, which is overlapped with the porous layer of the aluminum electrode when the aluminum electrode is held by the electrode holder, is formed with a porous member (both/either #52 “sub-micron membrane filter”).
	The limitation “for holding an aluminum electrode having at least one surface on which a porous layer having a thickness of 200 micrometers or greater is formed” is a recitation of the 

As to claims 4 and 5, Young further discloses wherein the porous layer is formed at a plurality of positions on the aluminum electrode that are separated apart from each other (as required by instant claim 4) and wherein the porous member is provided at a plurality of positions on the first support plate that are separated apart from each other (as required by instant claim 5). See below:

    PNG
    media_image1.png
    872
    720
    media_image1.png
    Greyscale

As to claim 6, Young discloses wherein the porous layer having a thickness of 200 micrometers or greater is formed not only on the one surface of the aluminum electrode but also on the other surface thereof, and a portion of the second support plate that overlaps the porous layer on the other surface while being in contact with the porous layer is formed with a porous member. (See Fig. 4 where #53 is on both sides thus formed of a porous member).

As to claim 7, the limitation “wherein the thickness of the porous layer is 500 micrometers or greater.” further limits the preamble’s recitation of the intended use of the apparatus as instantly claimed and does not further structurally differentiate the instant claim language. See MPEP 2111.02 II.

As to claim 8, the limitation “wherein a sintered layer made of aluminum powder is deposited as the porous layer on an aluminum core material of the aluminum electrode” further limits the preamble’s recitation of the intended use of the apparatus as instantly claimed and does not further structurally differentiate the instant claim language. See MPEP 2111.02 II.

As to claim 10, Young further discloses wherein the porous member is formed of a sheet-like or plate-like member in which a plurality of through holes are formed (See Fig. 5 #52 sheets).

As to claim 12, Young discloses a method for producing an electrode for an aluminum electrolytic capacitor using the electrode holder as claimed in claim 1 (See above), wherein a chemical formation step of performing chemical formation on the aluminum electrode in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Fueki et al (US 3,939,056).
As to claims 2 and, 3, Young fails to explicitly disclose wherein the first and second support plates and the connecting part are each formed of inorganic material (instant claim 2) or a ceramic or of metal coating with an insulating film (instant claim 3).
	Fueki discloses appropriate materials for racks for plating comprising a metal frame coated with an insulating layer (Abstract “metal frame” “plastic resin coating”).
	Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a metal (i.e. inorganic as required by instant claim 2) coated with an insulating film (as required by instant claim 3) as taught by Fueki for the support pieces in Young because it prevents plating material adhering to the frame/support pieces (Fueki Abstract).
	
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Young et al (US 4,822,467 herein referred to as Young ‘467).
As to claim 9, Young fails to explicitly disclose wherein pairs of the first support plate and the second support plate are provided, and the pairs are connected together by a connecting member.
	Young ‘467 discloses providing plural holders for plating (see Fig. 1 each apparatus holding substrates 10) connected to a common connecting member (#16).
	Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used plural substrate holders (thus pairs of each support plate) connected to a common connecting member as taught by Young ‘467 Young because said prima facie duplication of parts of the support holders which allows for several substrate holder to be processed at the same. See MPEP 2144.06 VI B.


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Lopatin et al (US 4,874,567).
As to claim 11, Young discloses using a polypropylene membrane (col. 11 lines 29-30) but fails to explicitly disclose wherein wherein the porous member is formed of a sheet-like or plate-like member formed by a plurality of fibers entangled with each other.
	Lopatin discloses a polypropylene membrane wherein formed of a sheet-like or plate-like member formed by a plurality of fibers entangled with each other (Abstract, col. 3 lines 3-35)
	Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used polypropylene membrane composed of fibers entangled with each other as taught by Lopatin for the polypropylene membrane in Young because it is a recognized structure of a polypropylene membrane (See MPEP 2144.07) which the process of making said membrane provides it with an increased mechanical strength (Lopatin col. 2 lin3s 5-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795